DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 1/9/2020.
Claims 1-2 are currently pending and have been examined. 
This action is made Non-FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/9/2020; 6/14/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1, Interface 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Currently, “DETERMINATION APPARATUS” is very broad and does not hint at the focus of the invention.
Claim Objections
Claim 2 is objected to because of the following informalities:  Line 2 recites “wherein;” Either the semicolon should be removed or a colon should take place of the semicolon so that it recites “wherein” or “wherein:”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Data acquisition unit and evaluation function creation unit in claims 1-2 and the determination data creation unit, preprocessing unit, and learning unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure of the units are described on page 9, “each functional block shown in FIG. 2 is achieved by the CPU 11 of the determination apparatus 1 shown in FIG. 1 and the processor 101 of the machine learning device 100 that executes respective system programs and controls the operations of the respective units of the determination apparatus 1 and the machine learning device 100.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being clearly anticipated by Muraoka (US 20190184564 A1).
Regarding Claim 1, Muraoka discloses:
A determination apparatus that determines an operation of an industrial robot that has a function of detecting force and moment applied to a manipulator, comprising (“a robot control method controlling a robot so as to mount a first component supported by a hand of the robot driven by an actuator to a second component. The robot control method including: a reinforcement learning step acquiring a correspondence-relation between a plurality of half-mounted-states of the first component and an optimal action of the robot giving the highest reward for each of the plurality of half-mounted-states by mounting the first component to the second component multiple times by driving the hand; and a mounting step, when mounting the first component to the second component, detecting a half-mounted-state of the first component, identifying an optimal action corresponding to the half-mounted-:
a data acquisition unit that acquires, as acquired data, at least a state of force and moment applied to a manipulator and a state of a position and a posture in an operation when a force control of the industrial robot is carried out (“Each servo motor 13 is provided with an encoder 14 that detects the rotation angle of the servo motor 13. The detected rotation angle is fed back to the controller 2, which then feedback-controls the position and posture of the hand 12 in a three-dimensional space.” See at least [0023]; “the controller 2 receives signals from the encoder 14, as well as from a force detector 15 and an input unit 16.” see at least [0029]; “The force detector 15 detects translational forces Fx, Fy, and Fz in the X-axis, Y-axis, and Z-axis directions and moments Mx, My, and Mz around the X-axis, Y-axis, and Z-axis acting on the hand.” See at least [0030]; Examiner Interpretation: The data acquisition unit comprises the encoder, force detector, and input unit.);
an evaluation function creation unit that creates an evaluation function that evaluates a quality of the operation based on the acquired data (“The Q-value is updated by the following formula (I) on the basis of a state s.sub.t and an action a.sub.t at time t.” [0034]; “In the formula (I), α is a coefficient (leaning rate) representing the degree to which the Q-value is updated, and γ is a coefficient (discount rate) representing the degree to which the result of an event which may occur from now on is reflected. The coefficients α, γ are properly adjusted and set within 0<α≤1 and 0<γ≤1, respectively, on the basis of experience. Also, r is an index (reward) for evaluating the action at with respect to a change in the state s.sub.t and is set such that the Q-value is increased when the state s.sub.t becomes better.” See at least [0035]; “The learning control unit 23 sets the reward r of the formula (I) in each step in accordance with the reward table in FIG. 6.” See at least [0046]; Examiner Interpretation: The 
;
a determination data creation unit that creates determination data for the acquired data using an evaluation function created by the evaluation function creation unit (“The learning control unit 23 selects any action that allows for obtaining a positive reward, from these applicable actions and causes the robot 1 to take the selected action, as well as calculates the Q-value using the formula (I) each time it selects an action.” See at least [0054]; Examiner Interpretation: The calculation of the Q-value is the creation of the determination data based on the formula (I) which was created by the evaluation function creation unit.);
a preprocessing unit that creates state data used for machine learning based on the acquired data (“By using the amount of change ΔFz of the force as a parameter, the state can be identified accurately without being affected by the individual differences between workpieces 100. If the force Fz itself is used as a parameter, the threshold needs to be reset each time the type of workpiece changes. On the other hand, in the present embodiment, the amount of change ΔFz of the force is used as a parameter. Thus, even if the type of workpiece changes, the threshold does not need to be reset, and the state is easily identified. The moment Mx becomes a positive value when a rotation force in the positive Y-direction acts on the hand 12, and it becomes a negative value when a rotation force in the negative Y-direction acts on the hand 12. By determining whether the value of the moment Mx is positive or negative, the direction of misalignment of the workpiece 100 with respect to the axis CL3 can be identified.” [0041]; “The Q-value is set in accordance with the state and action in each of steps ST1 to ST20.” See at least [0056]; Examiner Interpretation: The identification of state (state data) based on forces and moments (acquired data) is the creation of state data based on the acquired data. These states are particular types of press-fitting situations/alignments (see at least [0040-44] and fig. 5).);
and a learning unit that generates a learning model for determining a quality of an operation of the industrial robot using the state data and the determination data (“The workpiece mounting operation as reinforcement learning is repeatedly performed until the Q-value converges in each of steps ST1 to ST20.” See at least [0054]; “The Q-values are updated in the reinforcement learning step. When the Q-values converge (the right side of FIG. 11), the converged Q-table is stored in the memory unit 21. The normal control unit 24 in FIG. 1 selects an action having the highest Q-value in each states from among the Q-tables stored in the memory unit 21. For example, when in the state MD1, the action a2 is selected, and when in the state MD2, the action a1 is selected. The normal control unit 24 then controls the servo motor 13 so that the robot 1 performs the selected action.” See at least [0057]; Examiner Interpretation: The generation of the learning model is the performing of reinforcement learning that updates and converges the Q-value to a value higher than an initial value. This then provides an optimal action based on the adjusted operation associated with the converged Q-value. This learning model determines the quality of the operation (converged Q-value) based on state data (state is used in part to determine the Q-value [0056]) and the updating of Q-values (determination data).).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Muraoka (US 20190184564 A1) in view of Nishioka (US 20170315540 A1).
The applied reference, Nishioka, has a common assignee with the instant application. Based upon the earlier publication date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1).
Regarding claim 2,
Muraoka discloses,
The determination apparatus according to claim 1,
Muraoka does not explicitly disclose:
wherein; the data acquisition unit creates temporary determination data in which a quality of an operation is determined according to time taken for the operation;
and the evaluation function creation unit creates the evaluation function based on the temporary determination data.
However, Nishioka teaches:
	The data acquisition unit creates temporary determination data in which a quality of an operation is determined according to time taken for the operation (“The input part 22 is, for example, a keyboard for a personal computer connected to the machine controller 13 or a touch panel on a display device. It is understood that the predetermined range of dimensions and the predetermined time may be set by 
The evaluation function creation unit creates the evaluation function based on the temporary determination data (“the learning unit 27 evaluates part dimensions and total machining times based on predetermined reference dimensions and a predetermined time when workpieces produced according to 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Muraoka to include further teachings of Nishioka because when a machine degrades, it’s desired to maintain the timeliness and quality of manufacturing. Nishioka’s method to adjust machine parameters optimizes machining quality and time in real time (A machine in this application can refer to an industrial robot. [0043]; “Moreover, in the inventions described in Patent Literature 1 and Patent Literature 2, during the manufacturing of the part including the workpieces, the tolerances of the workpieces cannot be set in real time in machines so as to adjust the dimensions and manufacturing time of the part within respective predetermined ranges. Furthermore, a workpiece tolerance for each machine cannot be adjusted in real time in consideration of an actual machine status or an actual workpiece machining status, for example, machining accuracy reduced by wear of a tool.” See at least [0008]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oho (US 20190028043 A1) is pertinent as it discloses a manipulator and Q-learning.
Tezuka (US 20180136628 A1) is pertinent as it discloses machine parameter adjustment with evaluation of the operation using an adjustable evaluation function.
Nakamura
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664